The relator says that on the 21st day of May, 1941, he filed a petition for a writ of error coram nobis in the Putnam Circuit Court; that he has since repeatedly endeavored to communicate with the court to have a date set for the hearing on the petition; *Page 26 
that the court and clerk refuse to answer his correspondence; that he believes the court does not intend to hear his petition. He seeks an order mandating a hearing. It is not asserted that the court has refused to hear his petition.
We take judicial knowledge of the terms of court as fixed by statute. The statute, § 4-332, Burns' 1933, § 1415-1, Baldwin's 1934, provides that the terms of the Putnam Circuit Court 1.  shall begin on the first Mondays in January and April and the fourth Monday in September, and continue thirteen weeks, and as much longer as shall be necessary.
The relator's petition was filed on the 21st of May, in the April term; that term was concluded on the 5th of July. The court was then in vacation until the 22nd of September. This 2, 3.  action was filed on September 8th.
Courts may exercise a reasonable discretion in the management of their dockets. It may well be that other cases having precedence consumed the time of the court in the latter part of the April term. There is no showing to the contrary. It does not appear that the Putnam Circuit Court has arbitrarily refused the relator a hearing.
Petition for writ of mandate denied.
NOTE. — Reported in 36 N.E.2d 764